Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 13, 16, and 20 are objected to because of the following informalities:  
Regarding claims 1, 16, and 20, the claims recite a limitation “obtaining a recommended information flow …” where a comma is featured with a space before and after the comma.  The Examiner recommends an amendment to remove the space before the comma, for each of the claims.
Regarding claim 13, the claim recites a limitation “collapsing interactive recommended information …” where a period terminates the limitation, even though further limitations are recited within the claim thereafter.  The Examiner recommends an amendment to replace the period with a comma or a semi-colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 5-8, 10, 12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0234876 (“Schigel”) in view of U.S. Patent Application Publication No. 2017/0310533 (“Liu”).
Regarding claim 1, SCHIGEL teaches an information recommendation method ([0001] discussing a contemplated “field of invention” to relate to sharing content via network platforms, and improvements thereof per [0005], where [0006] discusses the shared content explicitly in terms of being recommendations as might be presented to a user in a GUI such as that shown in FIG. 2C (e.g. where element 290 and the main screen area are constituting ways for a primary user to respectively receive and provide content recommendations), and where the type of content that is shared/recommended via the framework is discussed per [0012] and clearly constitutes “information” as recited), performed by a terminal (see, e.g., elements 10 per FIG. 1B (discussed for example in [0026]), constituting types of end-user computing devices that are equivalent to the recited “terminal”), the method comprising: 
starting an application program according to a start operation (“host application” types of various sorts are discussed per [0029]-[0047], e.g. and may be stand-alone or embedded within a , a first account being logged in in the application program (users may be registered or unregistered with respect to the host application for example, as discussed per [0006]-[0007], and are identifiable via various types of identifiers – such as email address, phone number, URL, IP address, messenger identification, online alias (see, e.g., [0007], [0011]), where the relationship between user and host application feasibly involves registration using an identifier that is akin to credentialing and/or a log-in (e.g., in instances where a user is registered and therefore a “member”)); 
obtaining a recommended information flow for the first account, recommended information in the recommended information flow including at least one piece of … recommended information, the … recommended information being information for which a second account generates a message, the first account and the second account having a social relationship and displaying an information presentation interface, the information presentation interface comprising the recommended information displayed in an information flow form (FIG. 2C constitutes “a recommended information flow” as provided in a “form”, e.g. GUI/page/screen, for a user (and hence, whatever account may be associated with that user if they are directly registered with the host application or some other third-party account such as Facebook or MySpace or something comparable), the GUI of FIG. 2C shows element 290 adjacent to a main screen area (e.g., the larger and primary screen portion to the right of element 290), which constitute ways for the particular user to respectively receive and provide content recommendations (i.e., “piece of … recommended information” as recited) as made via the taught framework and its host application for example, where the recommendations may be generated by a user for other users via the aforementioned main screen area of FIG. 2C, such that the recommendations received via element 290 (feasibly equivalent to the recited “information 

As discussed above, Schigel contemplates a framework where connected users can send and receive content sharing recommendations with one another, and specifically a GUI such as that shown in FIG. 2C permits a view of not just recommendations provided by the user for other users, but also recommendations provided for the user by other users.  As the GUI, and related discussions provided therein, make clear, the communication mechanisms leveraged in this sharing may include for example e-mail, instant messaging, or even text/SMS.  While one of ordinary skill in the art might feasibly understand these communication mechanisms which deliver recommendations to be per se interactive, e.g., the further limitation of the message being an interactive message, the Examiner relies upon LIU in combination with Schigel to teach what Schigel may otherwise lack, see e.g. Liu’s [0059]-[0061] teaching a similar content sharing framework and mechanism between users, and particularly one where the user may directly interact with a received message/recommendation (as shown in FIGs. 4A-4B and Table 1 on page 9) via an action, e.g. by liking, commenting, sharing, etc.
Schigel and Liu both relate to content recommendation and sharing frameworks that leverage user-to-user relationships/connections, e.g. as is common in social networks/media.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Schigel’s messaging capability to be inclusive of Liu’s interactive messaging aspect, with a reasonable expectation of success, for example to provide the messaging communication experience to more closely resemble the interactivity that is 

Regarding claim 2, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein before the displaying an information presentation interface, the method further comprises: displaying a function entry interface, a function entry control of the information presentation interface being displayed on the function entry interface, a new information notification being displayed on the function entry control and the displaying an information presentation interface comprises: jumping from the function entry interface to the information presentation interface for display in a case that a first trigger signal for the function entry control is received (Schigel’s FIG. 2C, particularly the element 290 which provides users with notification of received (and feasibly “new”) messages/recommendations, and where the expressed and contemplated purpose of receiving provided messages/recommendations is content sharing, and hence it is obvious that a user may access the listed recommendations per element 290 to obtain access to the corresponding content that is recommended by another user for example, and it follows that the recommended item may be presented onscreen to a user, e.g. the way Liu provides in FIGs. 4A-4B for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein account information of the second account is displayed at a recommendation source location of at least one piece of interactive recommended information (Schigel’s FIG. 2C element 260, as discussed per [0055], permits the sending/recommending user to specify their own identifier information, intuitively so that the recipient user can then identify who the sending/recommending user is).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein a sorting position of the interactive recommended information is in a positive correlation with a social relationship index, and the social relationship index is an index used for measuring the social relationship between the first account and the second account and the social relationship index is obtained through calculation according to at least two social parameters and the at least two social parameters comprise at least two of interaction frequency, propagation influence in a social relationship chain or popularity in a circle (Schigel’s FIG. 2C element 290 presenting recommendations, e.g. in an ordered/listed format, and Liu’s [0184] and [0194] providing the same/similar recommendation listing aspect – except Liu subjects the listing to ordering/ranking based on a calculated score, and where Liu’s scoring is explicitly an influence score, which per [0169]-[0173] and [0182] is inclusive of friendship intimacy considerations and interaction operations (thereby reading on the recitation of “at least two social parameters” and is inclusive of influence and interaction characterization and analysis)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein an interactive message display area of the interactive recommended information is further displayed in the information presentation interface, and the interactive message display area is a partial area used for displaying an interactive message for the interactive recommended information in the information presentation interface and the method further comprises: receiving an interactive operation in the interactive message display area and generating the interactive message for the interactive recommended information according to the interactive operation, the interactive message comprising at least one of a like message, a comment message or a comment reply message (Schigel’s FIG. 2C, particularly the element 290 which provides users with notification of received (and feasibly “new”) messages/recommendations, and where Liu provides a comparable framework of receiving similar recommendation messages as shown in part via FIGs. 4A-4B, where via Liu’s aspect a user can respond to such a message/notification with an action such as liking, sharing, or replying with comment).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein the interactive recommended information comprises first recommended information and after the displaying an information presentation interface, the method further comprises: receiving a new interactive message transmitted by a server for the first recommended information, the new interactive message comprising at least one of a like message, a comment message or a comment reply message of the second account for the first recommended information after a previous push and displaying a notification of the new interactive message on the information presentation interface and displaying an interactive message display area of the first recommended information according to the new interactive message after a second trigger signal for the notification is received, the first recommended information being recommended information for which the first account has generated a historical interactive message, or the first recommended information being recommended information for which both the first account and the second account have generated historical interactive messages (Schigel’s FIG. 2C, particularly the element 290 which provides users with notification of received (and feasibly “new”) messages/recommendations, and where Liu provides a comparable framework of receiving similar recommendation messages as shown in part via FIGs. 4A-4B, where via Liu’s aspect a user can respond to such a message/notification with an action such as liking, sharing, or replying with comment, and further it follows that messages communicated between users may be maintained in a threaded/historical context as one of ordinary skill in the art may understand and as Schigel contemplates per [0049] for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein the interactive recommended information further comprises second recommended information for which the first account generates an interactive message in another interface and the another interface comprises at least one of the following interfaces: the another interface is an interface other than the information presentation interface in the application program or another interface is an interface in another application program that has an exchange relationship with the application program (Schigel’s [0043] discussing the integration of the host application that facilities the sharing/recommendation framework with, for example, other applications such as a blog or a webpage, or via a third-party communication channel such as social media networks per [0045], either of which provides for an “interface other than the information presentation interface” of the host application and/or Schigel’s FIG. 2C for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein the recommended information flow further comprises third recommended information that is set to be read later in another interface by the first account and another interface comprises at least one of the following interfaces: another interface is an interface other than the information presentation interface in the application program; or another interface is an interface in another application program that has an exchange relationship with the application program (Schigel’s [0043] discussing the integration of the host application that facilities the sharing/recommendation framework with, for example, other applications such as a blog or a webpage, or via a third-party communication channel such as social media networks per [0045], either of which provides for an “interface other than the information presentation interface” of the host application and/or Schigel’s FIG. 2C for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 16, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a memory and a processor, which is further taught per Schigel’s [0060]-[0067] discussing client devices in detail, and based on which one of ordinary skill in the art would understand that such devices would necessarily require CPU/processor and memory elements to function as described therein and intended.

Regarding claim 17, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory storage media, which is further taught per Schigel’s [0060]-[0067] discussing client devices in detail, and based on which one of ordinary skill in the art would understand that such devices would necessarily require CPU/processor and memory elements to function as described therein and intended.


7.	Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schigel in view of Liu and further in view of U.S. Patent Application Publication No. 2009/0234876 (“Harkins”).
Regarding claim 3, Schigel in view of Liu teaches the method according to claim 2, as discussed above.  The aforementioned references teaches the use of tabs to organize aspects of the GUI such that the GUI can comprise various selectable elements/options in a manner that is consistent with the state of the art, see e.g. Schigel’s FIG. 2C.  That said, Schigel and Liu do not appear to teach tabs that correspond to different instances of recommended content/messages, e.g. per the further limitations wherein the information presentation interface comprises a first tab and a second tab, and either of the first tab and the second tab is used for displaying the interactive recommended information and the jumping from the function entry interface to the information presentation interface for display comprises: jumping from the function entry interface to the first tab of the information presentation interface for display, a label of the second tab being further displayed on the first tab and switching from the first tab to the second tab in the information presentation interface for display in a case that a trigger signal corresponding to the label of the second tab is received.  Rather, the Examiner relies upon HARKINS to teach what Schigel and Liu may otherwise lack, see e.g. Harkins’s FIGs. 2-5 and [0031] provide a teaching for a visual framework that permits the selective display of various messages/notifications, where the selectivity and related display is implemented by expansion/collapsing visual metaphor that is functionally equivalent to Applicants’ recitation of tab 
Like Schigel and Liu, Harkins contemplates the organization and presentation of various information items in limited/constrained display aspects.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Harkins’s selection aspect into Schigel and Liu’s modified framework, with a reasonable expectation of success, e.g. to provide an increased amount of information in a smaller/limited display aspect by leveraging a well-known and widely-used management aspect pertaining to onscreen content and the related challenges typical in the state of the art.

Regarding claim 4, Schigel in view of Liu teaches the method according to claim 2, as discussed above.  The aforementioned references do not teach expansion/collapse control elements to implement onscreen/display management benefits, e.g. the further limitations wherein the information presentation interface comprises at least two pieces of interactive recommended information in a collapsed display state, and the method further comprises: switching from the function entry interface to the information presentation interface, an expansion control for the at least two pieces of interactive recommended information being displayed on the information presentation interface and displaying the at least two pieces of interactive recommended information on the information presentation interface in the information flow form in a case that a trigger signal corresponding to the expansion control is received.  Rather, the Examiner relies upon HARKINS to teach what Schigel and Liu may otherwise lack, see e.g. Harkins’s FIGs. 2-5 and [0031] provide a teaching for a visual framework that permits the selective display of various messages/notifications, where the selectivity and related display is implemented by expansion/collapsing visual metaphor that is functionally equivalent to 
Like Schigel and Liu, Harkins contemplates the organization and presentation of various information items in limited/constrained display aspects.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Harkins’s selection aspect into Schigel and Liu’s modified framework, with a reasonable expectation of success, e.g. to provide an increased amount of information in a smaller/limited display aspect by leveraging a well-known and widely-used management aspect pertaining to onscreen content and the related challenges typical in the state of the art.

Regarding claim 18, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


8.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schigel in view of Liu and further in view of U.S. Patent Application Publication No. 2015/0032688 (“Dayon”).
Regarding claim 9, Schigel in view of Liu teaches the method according to claim 8, as discussed above.  The aforementioned references teach messaging threading and the like, e.g. to manage/organize communications/messages for a user’s benefit in a manner that is well-known and widely used in the state of the art. See, e.g., Schigel’s [0049] for example.  That said, Schigel is silent as quantity related constraint to the threading, e.g. as further claimed in the limitations wherein the displaying an interactive message display area of the first recommended information according to the new interactive message further comprises: determining, in a case that a quantity of the historical interactive messages and new interactive messages for the first recommended information is greater than a preset quantity, target interactive messages whose quantity exceeds the preset quantity in the historical interactive messages and the new interactive messages, and displaying the target interactive messages in the collapsed display state in the interactive message display area and switching the target interactive message from the collapsed display state to an expanded display state in the interactive message display area in a case that an expansion signal for the target interactive message is received.  Rather, the Examiner relies upon DAYON to teach what Schigel and Liu may otherwise lack, see e.g., Dayon’s FIG. 5 and [0108] and [0110], where it is taught that onscreen elements subject to a list can be grouped/consolidated (“clumped” per [0110], for example) to make improved use of the space by introducing the grouping/clumping aspect to managing the space, and provides users with a selective ability to expand/collapse the clumps/groups, and where the “clump” per Dayon’s FIG. 5 operatively groups for items three or greater at minimum (e.g., elements 514, 524, 526, 534, 542).
Like Schigel and Liu, Dayon contemplates the organization and presentation of various information items in limited/constrained display aspects.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dayon’s grouping aspect into Schigel and Liu’s modified framework, with a reasonable expectation of success, e.g. to provide an increased amount of information in a smaller/limited display aspect by leveraging a well-known and widely-used management aspect pertaining to onscreen content and the related challenges typical in the state of the art.

Regarding claim 11, Schigel in view of Liu teach the method according to claim 10, as discussed above.  The aforementioned references teach messaging threading and the like, e.g. to manage/organize communications/messages for a user’s benefit in a manner that is well-known and widely used in the state of the art. See, e.g., Schigel’s [0049] for example.  That said, Schigel is silent as to any quantity related constraint to the threading, e.g. as further claimed in the limitations displaying, in a case that a quantity of pieces of second recommended information exceeds a preset quantity, target second recommended information whose quantity of pieces exceeds the preset quantity in the collapsed display state in the information presentation interface and switching the target second recommended information from the collapsed display state to an expanded display state in the information presentation interface in a case that an expansion signal for the target second recommended information is received.  Rather, the Examiner relies upon DAYON to teach what Schigel and Liu may otherwise lack, see e.g., Dayon’s FIG. 5 and [0108] and [0110], where it is taught that onscreen elements subject to a list can be grouped/consolidated (“clumped” per [0110], for example) to make improved use of the space by introducing the grouping/clumping aspect to managing the space, and provides users with a selective ability to expand/collapse the clumps/groups, and where the “clump” per Dayon’s FIG. 5 operatively groups for items three or greater at minimum (e.g., elements 514, 524, 526, 534, 542).
Like Schigel and Liu, Dayon contemplates the organization and presentation of various information items in limited/constrained display aspects.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dayon’s grouping aspect into Schigel and Liu’s modified framework, with a reasonable expectation of success, e.g. to provide an increased amount of information in a smaller/limited display aspect by leveraging a well-known and widely-used .


9.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schigel in view of Liu and further in view of U.S. Patent No. 9185062 (“Yang”).
Regarding claim 13, Schigel in view of Liu teaches the method according to claim 1, as discussed above.  The aforementioned references do not teach expansion/collapse control elements to implement onscreen/display management benefits, and the selective use of those control elements based on a timing/duration, e.g. the further limitations wherein the interactive recommended information comprises at least two pieces of fourth recommended information for which the same second account generates interactive messages within preset duration and the method further comprises: collapsing interactive recommended information from the same second account for display in the information presentation interface and displaying target fourth recommended information in the at least two pieces of fourth recommended information in a normal display state in the information presentation interface, and displaying the other fourth recommended information other than the target fourth recommended information in the collapsed display state and switching the other fourth recommended information from the collapsed display state to an expanded display state in the information presentation interface in a case that an expansion signal for the other fourth recommended information is received.  Rather, the Examiner relies upon YANG to teach what Schigel and Liu may otherwise lack, see e.g. Yang’s FIG. 25 series, which contemplates the grouping of notifications/messages into collapsed state, particularly when received multiply in a defined interval per column 38 lines 38-46. 


Regarding claim 14, Schigel in view of Liu and further in view of Yang teaches the method according to claim 13, as discussed above.  The aforementioned references wherein the switching the other fourth recommended information from the collapsed display state to an expanded display state comprises: switching, in a case that a quantity of pieces of the other fourth recommended information in the collapsed display state exceeds a one-time expansion threshold n, n pieces of the latest fourth recommended information from the collapsed display state to the expanded display state, n being a positive integer (Yang’s column 40 lines 4-12, in relation FIG. 25E: teaching a user’s input that can be applied to expand a collapsed group of notifications/messages, and the discretion for selectively expanding and when can be practiced by a user, and feasibly at the recited threshold and quantity of pieces per the user’s whim).  The motivation for combining the references is as discussed above in relation to claim 13.


10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schigel in view of Liu and further in view of U.S. Patent Application Publication No. 2017/0046024 (“Dascola”).
Regarding claim 15, Schigel in view of Liu teaches the method according to claim 12, as discussed above.  The aforementioned references do not teach the further limitations wherein the interactive recommended information comprises at least two pieces of fifth recommended information for which the same second account generates interactive messages but whose information quality is worse than a quality condition and the method further comprises: displaying target fifth recommended information in the at least two pieces of fifth recommended information in a normal display state in the information presentation interface, and displaying the other fifth recommended information other than the target fifth recommended information in the collapsed display state and switching the other fifth recommended information from the collapsed display state to an expanded display state in the information presentation interface in a case that an expansion signal for the other fifth recommended information is received and switching, in a case that a quantity of pieces of the other fifth recommended information in the collapsed display state exceeds a one-time expansion threshold n, n pieces of the latest fifth recommended information from the collapsed display state to the expanded display state, n being a positive integer.  Rather, the Examiner relies upon DASCOLA to teach what Schigel and Liu may otherwise lack, see e.g. Dascola’s [0570] teaching selective expansion/collapsing of notifications/alerts on the basis of a relevancy consideration/criteria.
Like Schigel and Liu, Dascola contemplates the organization and presentation of various information items in limited/constrained display aspects.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dascola’s message/notification grouping aspect into Schigel and Liu’s modified framework, with a reasonable expectation of success, e.g. to provide an increased amount of information in a smaller/limited display aspect by leveraging a well-known and widely-used management aspect pertaining to onscreen content and the related challenges typical in the state of the art.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 9167046 Murarka
US 2014/0152666 Deng
US 2013/0066819 Nice
US 2010/0042608 Kane
US 2010/0041460 Kane
US 2009/0006398 Lam
US 8091032 Fischer
US 2018/0367484 Rodriguez
US 2018/0367483 Rodriguez
US 2017/0180294 Milligan
US 2016/0247213 Lee
US 2013/0262574 Cohen
US 2015/0286937 Hildebrand
US 2018/0367478 Desjardins
US 2014/0181053 Belanger
US 2015/0302338 Zaveri
US 2009/0327972 McCann
US 2012/0173626 Reis

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174